COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-116-CV
 
IN RE DANIEL HARMON                                                           RELATOR
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that the petition should be
dismissed as moot.  We have been informed
by the trial court that it ruled on relator=s Amotion
to compel production of documents@ on June
11, 2009.  Accordingly, relator=s
petition for writ of mandamus is dismissed as moot.
PER CURIAM
 
 
PANEL: 
MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 
 
DELIVERED: 
June 19, 2009




     [1]See
Tex. R. App. P. 47.4.